Citation Nr: 0532008	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for patellofemoral 
pain syndrome, chondromalacia and degenerative joint disease 
of the left knee, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had a total of 10 years of active service, 
including service from March 1991 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran is seeking the 
maximum rating for her knee disability, and has asserted that 
her knee disability causes her to be unemployed.  The 
inferred claim for TDIU is referred to the RO for 
adjudication.

This matter was previously remanded by the Board in May 2003 
and July 2004.  



FINDINGS OF FACT

1.  The veteran has a range of left knee motion from 0 to 140 
degrees with pain on the extremes of motion.

2.  There has been no objective finding or demonstration of 
subluxation or lateral instability of the left knee.  



CONCLUSION OF LAW

The criteria for an evaluation in of 10 percent for 
limitation of left knee extension and an evaluation of 10 
percent for limitation of left knee flexion due to 
patellofemoral pain syndrome, chondromalacia and degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Discussions in the October 1999 rating determination, the 
October 2000 statement of the case, the May 2001, February 
2004, and July/August 2005 supplemental statements of the 
case, and December 2003 and July 2004 VCAA letters, have 
informed the appellant of the information and evidence 
necessary to substantiate entitlement to the benefit sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The July 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that she could submit such evidence.  This 
communication served to tell the veteran that she should 
furnish any pertinent evidence in her possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant.

In this case, the October 1999 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  After the notice was provided, the veteran did 
not identify any additional information or evidence.  The 
veteran had the opportunity to have her claim adjudicated 
after receiving the VCAA notice and having the opportunity to 
submit additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

There has also been compliance with the assistance provisions 
set forth in the VCAA and implementing regulations.  The 
veteran has been afforded several VA examinations in 
connection with her claim.  All available service medical, 
VA, and private treatment records have also been obtained.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist her.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability has been rated under Diagnostic Code 
5010, which provides criteria for evaluating traumatic 
arthritis.  Under Diagnostic Code 5010, traumatic arthritis 
is rated on the basis of the criteria for degenerative 
arthritis.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 provides a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  With any 
form of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  

The general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Service connection is currently in effect for patellofemoral 
pain syndrome, chondromalacia and degenerative joint disease 
of the left knee, which has been assigned a 10 percent 
disability evaluation.

At the time of a September 1999 VA examination, the veteran 
reported frequent episodes of pain in both knees with 
swelling of the left knee.  There was no buckling or locking 
of either knee.  The veteran reported that she was a computer 
operator.  She indicated that she had not lost any time from 
work as a result of her knee disability.  The veteran had 
pain in the left knee, with swelling when walking.  The 
activities that were restricted were bending, stooping, 
squatting, kneeling, and climbing and descending stairs.  The 
knee pain was aggravated by cold weather.  The veteran 
reported that she was unable to run.  

Physical examination revealed flexion to 130 degrees and 
extension to 0 degrees.  The movements were pain free with 
5/5 muscle strength.  The knee was diffusely tender but there 
was no evidence of soft tissue swelling.  There was a 
moderate degree of pain elicited with compression and 
movement of the patella.  There was no evidence of joint 
effusion.  Stress testing revealed no evidence of laxity of 
the anterior cruciate ligament or of the medial or lateral 
collateral ligaments.  The knee was warm and dry with no 
discoloration or ulceration.  A diagnosis of patellofemoral 
syndrome or chondromalacia of the left knee was rendered.  

In her August 2000 notice of disagreement, the veteran stated 
that she disagreed with the examiner's findings.  She 
reported that she had very painful motion with patella 
compression and stated that the pain restricted normal 
motion.  She also reported having periodic locking, 
especially when standing from a sitting position.  

At the time of a September 2000 outpatient visit, the 
veteran's collateral ligaments and menisci were all reported 
as "ok."  Patella tracking was also "ok" and there was no 
effusion.  

In her November 2000 substantive appeal, the veteran reported 
that she required the use of a cane, as her left knee gave 
out.  She also contended that her range of motion had 
decreased.  

In December 2000, the veteran was afforded an additional VA 
examination.  The veteran stated that she had had increasing 
pain in her left knee over the past several years.  She 
complained of intermittent weakness in the left lower 
extremity and occasional stiffness.  She had not had any 
recent swelling.  The veteran also reported having 
difficulties with "capabilities of the muscle" and less 
endurance due to pain.  She stated that her knee occasionally 
gave out.  She said that she would have a catch, and feel as 
if the knee were going to lock.  It would then buckle.  The 
veteran stated that she had several flare-ups per week.  The 
knee felt worse approximately three days per week.  

The veteran noted that bad weather, increased humidity, and 
increased use precipitated her pain.  She was independent 
with her activities of daily living but required more time 
with the advanced activities of daily living.  The veteran 
reported intermittent use of a cane and stated that she 
needed the cane in the summer when she had difficulties with 
increased pain.  

Physical examination revealed that the veteran's left knee 
circumference was 31.5 cm. on the left as compared to 31 cm. 
on the right.  There was no evidence of knee effusion.  Range 
of motion was from 0 to 140 degrees.  The knee was stable to 
ligamentous testing.  Medial and lateral collateral ligaments 
and anterior and posterior cruciate ligaments were normal to 
testing.  McMurray's test was negative.  Manual muscle 
testing in the left lower extremity revealed hip flexion, 
knee flexion, extension, dorsiflexion, and plantar flexion to 
be 5/5, bilaterally.  The veteran was able to heel and toe 
walk.  A diagnosis of mild degenerative joint disease of the 
left knee was rendered.  

At the time of a September 2002 VA examination, the veteran 
reported having progressive left knee pain, especially when 
walking or standing.  She also noted intermittent weakness in 
the left lower extremity with give way and occasional 
locking.  There was no recent swelling but there was 
throbbing pain in the knee when she stood up on it.  The 
veteran reported fatigability of her muscles and lack of 
endurance due to pain.  She stated that the knee would 
occasionally buckle on her.  She noted several flare-ups a 
week.  The cold and damp weather occasionally increased her 
symptoms.  Moist heat and herbal packs helped.  The veteran 
was independent with basic activities of daily living.  She 
occasionally used a cane.  The veteran stated that she last 
worked one year ago and had been unable to work due to 
difficulties with her knee.

Physical examination revealed no evidence of knee effusion or 
increased warmth.  Range of motion was from 0 to 140 degrees.  
The knee was stable to ligamentous testing.  Medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments were normal.  McMurray's was negative.  
The veteran had normal muscle bulk and strength with hip 
flexion, knee flexion, extension, dorsiflexion, and plantar 
flexion of 5/5.  The veteran was able to do deep knee bends 
with some mild crepitus noted on going from flexion to 
extension.  She had some mild tenderness to patellar grind.  
The diagnosis was possible early degenerative joint disease.  

A February 2003 MRI of the left knee revealed the articular 
cartilages were fairly well preserved throughout.  The 
anterior and posterior cruciate ligaments were intact as were 
the medial and lateral retinacular ligaments.  The quadriceps 
tendon and patella tendon were normal in appearance.  The 
anterior and posterior horns of the lateral meniscus were 
unremarkable.  The diagnosis was degenerative changes of the 
posterior horn and medial meniscus, with no focal tear.  

In a May 2003 addendum to the September 2002 report, the 
examiner indicated that the veteran only had pain at the end 
of range of motion and with compression or movement of the 
patella.  Range of motion was entirely normal.  

At the time of a September 2003 outpatient visit, the veteran 
complained of increasing discomfort and crepitation of her 
left knee.  There was no swelling or buckling.  The veteran 
indicated that she was not doing her home exercises.  
Physical examination revealed no edema, redness, or pain 
elicited with maneuvers.  There was also no clicking.

The veteran received VA outpatient treatment during 2004 for 
complaints of joint pain without any reported findings 
referable to the left knee.



Analysis

As noted above, for a 10 percent under Diagnostic Code 5260, 
flexion must be limited to 45 degrees.  Diagnostic Code 5261 
provides for a 10 percent rating where extension is limited 
to 10 degrees.

The veteran has never had limitation of motion approximating 
these levels.  Even considering pain and other functional 
factors she has been able to achieve ranges of flexion well 
beyond 45 degrees, and extension well beyond 10 degrees.  
She, thus, does not meet the criteria for an increased rating 
under Diagnostic Codes 5260 or 5261. 

However, in the May 2003 addendum, the examiner reported that 
the veteran had pain at the ends of range of motion.  This 
report suggests noncompensable levels of limitation of 
flexion and extension.  Accordingly, the veteran is entitled 
to separate 10 percent rating for limitation of flexion and 
extension.  38 C.F.R. § 4.59.

With regard to DC 5257, the Board notes that the veteran has 
at times reported periodic locking and buckling of her knee.  
However, the VA examinations have repeatedly revealed no 
evidence of instability or subluxation.  Medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments have also been normal to testing.

Moreover, the February 2003 MRI found the anterior and 
posterior cruciate ligaments, and the medial and lateral 
retinacular ligaments to be intact, with the quadriceps 
tendon and patella tendon being normal in appearance.  These 
objective examinations are more probative than the veteran's 
subjective complaints made in conjunction with her claim for 
increased compensation.  Based upon the objective medical 
findings, the preponderance of the evidence is against the 
grant of a compensable evaluation under DC 5257.  38 C.F.R. 
§ 4.31 (2005).



Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's left knee disability has not required any 
recent periods of hospitalization.  Inasmuch as the veteran 
reports that she is not employed, her disability cannot be 
causing marked interference with current employment.  Her 
inferred claim for TDIU has been referred to the RO.  The 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for limitation of flexion due to 
patellofemoral pain syndrome, chondromalacia and degenerative 
joint disease of the left knee is granted.

A 10 percent evaluation for limitation of extension due to 
patellofemoral pain syndrome, chondromalacia and degenerative 
joint disease of the left knee is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


